      Case 3:20-cv-00540-VC Document 108 Filed 07/06/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


SA MUSIC LLC, et al.,                      Case No. 20-cv-00488-VC
                                           (Arlen Action)
      Plaintiffs,
                                           STIPULATION OF DISMISSAL
v.                                         WITH PREJUDICE; [PROPOSED]
                                           ORDER
GOOGLE, LLC, et al.,

      Defendants.


RAY HENDERSON MUSIC CO., INC.,             Case No. 20-cv-00538-VC
                                           (Henderson Action)
      Plaintiff,
                                           STIPULATION OF DISMISSAL
v.                                         WITH PREJUDICE; [PROPOSED]
                                           ORDER
GOOGLE, LLC, et al.,

      Defendants.



FOUR JAYS MUSIC COMPANY, et al.,           Case No. 20-cv-00540-VC
                                           (Warren Action)
      Plaintiffs,
                                           STIPULATION OF DISMISSAL
v.                                         WITH PREJUDICE; [PROPOSED]
                                           ORDER
GOOGLE, LLC, et al.,

      Defendants.
          Case 3:20-cv-00540-VC Document 108 Filed 07/06/21 Page 2 of 2




                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs SA Music LLC, William Kolbert, as Trustee of the Harold Arlen Trust, Ray

Henderson Music Co., Inc., Four Jays Music Company, and Julia Riva (as to each, a “Plaintiff”

and, collectively, “Plaintiffs”) and Google LLC, by and through their respective counsel and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), L.R. 7-12, and L.R. 77-2, stipulate to

dismiss all of Plaintiffs’ claims against all parties named in the above-captioned actions with

prejudice, each side to bear its own costs, attorneys’ fees, and expenses.

       All parties that have appeared in the above-captioned actions have executed this stipulation.

 DATED: July 6, 2021                               SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                                   By:      /s/
                                                   Matthew F. Schwartz * Pro Hac Vice
                                                   Brian S. Levenson * Pro Hac Vice
                                                   SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                                   Oren S. Giskan * Pro Hac Vice
                                                   GISKAN SOLOTAROFF & ANDERSON LLP
                                                   Allen Hyman (SBN 73371)
                                                   LAW OFFICES OF ALLEN HYMAN
                                                   Attorneys for Plaintiffs

                                                   MAYER BROWN LLP
                                                   By:      /s/
                                                          A. John P. Mancini * Pro Hac Vice
                                                   Attorneys for Defendant Google LLC

                                                   PERKOWSKI LEGAL
                                                   By:      /s/
                                                          Peter Perkowski
                                                   Attorneys for Defendant Valleyarm Digital Limited

PURSUANT TO STIPULATION, IT IS SO ORDERED

 DATED: __________________________                 _______________________________________
                                                   The Hon. Vince Chhabria
                                                   United States District Judge
